UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7153


PATRICK GUESS,

                 Plaintiff - Appellant,

          v.

CECILIA REYNOLDS, Warden, Kershaw Correctional Institution;
TIMOTHY RILEY, Warden, Tyger River Institution; JON OZMINT,
Agency   Director;    JERRY   G.   ALEXANDER,   Captain;   MS.
MIDDLEBROOK,    Administration   Tyger    River   Correctional
Institution; GARY LANE, Assistant Warden, Tyger River
Correctional   Institution;   LAURA   CALDWELL,  Tyger   River
Correctional Institution; Ms. D. MANESS,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:10-cv-01161-TLW)


Submitted:   December 6, 2011              Decided:   December 15, 2011


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Guess, Appellant Pro Se. William Henry Davidson, II,
Daniel C. Plyler, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patrick      Guess     appeals       the    district       court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.    § 1983       (2006)      complaint.         We   have

reviewed the record and find no reversible error.                           Accordingly,

we     affirm    for     the   reasons       stated       by    the     district    court.

Guess v. Reynolds, No. 9:10-01161-TLW (D.S.C. Aug. 8, 2011).                               We

deny Guess’ motion for appointment of counsel.                          We dispense with

oral     argument      because      the     facts    and       legal    contentions      are

adequately      presented      in     the    materials         before    the   court     and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                              2